PER CURIAM
*918Jamie L. Rubottom ("Defendant") appeals from the Judgment upon her conviction following a bench trial for one count of driving while intoxicated ("DWI") in violation of Section 577.010 RSMo 20001 , one count of failure to drive on the right half of the roadway in violation of Section 304.015, and one count of failure to display headlights in violation of Section 307.040. On the DWI charge, the trial court sentenced Defendant to four years of imprisonment, suspended execution of the sentence, and placed Defendant on probation for five years; it imposed two $100 fines on the remaining counts. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

Unless otherwise indicated, all further statutory references are to RSMo 2000 as amended.